DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement filed November 29, 2019 has been placed in the application file and the information referred to therein has been considered as to the merits.
With respect to foreign language references with no translation of the document: “If no translation is submitted, the examiner will consider the information in view of the concise explanation and insofar as it is understood on its face, e.g., drawings, chemical formulas, English language abstracts, in the same manner that non-English language information in Office search files is considered by examiner in conducting searches.” See MPEP §609.04(a)(II) (D) and 37 CFR 1.98(a)(3)(ii). 
Drawings
The drawings received November 28, 2019 are acceptable for examination purposes.
Specification
The specification received November 28, 2019 has been reviewed for examination purposes.
The abstract of the disclosure is objected to because it exceeds 150 words.  A 150-word limit has been imposed by the USPTO to conform to PCT applications and Pre-Grant .   Correction is required.  See MPEP § 608.01(b).
Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-7 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Asano et al. “Solid Halide Electrolytes with High Lithium-ion Conductivity for Application in 4V Class Bulk-Type All-Solid-State Batteries”.
	As to claim 1, Asano discloses a solid electrolyte material wherein the solid electrolyte material is composed of Li, M and X, where M is Y and X is Cl or Br (Figs. 2a-d).
	As shown in Fig. 2c, for Li3YCl6, the XRD pattern has a maximum peak between 30-35 2Θ and, unlike the peaks in Fig. 2a, is an extremely sharp peak such that the FWHM/2Θ is intrinsically less than or equal to 0.015.

    PNG
    media_image1.png
    262
    493
    media_image1.png
    Greyscale

	Therefore, as the compound of Fig. 2a, has the same elements (Li, Y and Cl) and has an extremely sharp peak in the range of 30-35 2Θ identical or nearly identical to that of the instant invention, one of ordinary skill in the art would expect the prior to satisfy the equation of claim 1, else be remarkably similar in scope such that any difference would be minor and obvious variants (absent clear evidence to the contrary). Generally, differences in ranges will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such ranges is critical. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969). It has been held that when the difference between a claimed invention and the prior art is the range or value of a particular variable, then a prima facie rejection is properly established when the difference in the range or value is minor.  Titanium Metals Corp. of Am. v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985).
	With respect to the rCA value of claim 1:
	The ionic radii of each element is an inherent characteristic to each.  The ionic radius of each element in the compound of Asano is: Li - 0.76 Angstroms; Y – 0.9 Angstroms; Cl – 1.81 Angstroms.  
	The ionic radii of each element is an inherent characteristic to each.  The ionic radius of each element in the compound of Asano is: Li - 0.76 Angstroms; Y – 0.9 Angstroms; Cl – 1.81 Angstroms.  According to the experimental section of Asano (page 6 of 7), fabrication of LYC relies on a 3:1 molar ratio of LiCl/YCl3.  Fabricating LYC using precursor materials of LiCl and YCl3 at a 3:1 molar ratio would result in an rCA of 0.293.
Using the same mathematical approach as the instant invention, the rCA for Asano is as follows: 
(molar amount of Li)(ionic radius of Li)+ (molar amount of Y)(ionic radius of Y)
		(molar amount of Cl)(ionic radius of Cl); further
 (3 moles of Li)(0.76 ionic radius of Li)+(1 mole of Y)(0.9 ionic radius of Y)
(6 moles of Cl)(1.81ionic radius of Cl); further
(2.28)+(0.9) 
10.86		which, when calculated out, results on an rCA of 0.293.
Therefore, the LYC electrolyte composition of Asano would be understood to have the same ionic radii value rCA as sought in claim 1.
As to the electronegativity difference of claim 1, being not less than 1.7:
As with ionic radii, electronegativity values of elements are inherent properties for each element.  In the case of the LYC composition of Asano, yttrium reads on M of instant claim 1 and chlorine reads on X of instant claim 1.  Yttrium has an electronegativity of 1.2 and chlorine has an electronegativity of 3.0.  The electronegativity difference is 1.8, which is not less than 1.7.
In review of claim 1 in comparison to the LYC composition of Asano, it is noted that the teachings of Asano therein appear to describe a solid electrolyte material which is remarkably similar, if not identical to the broadest scope of the invention of claim 1.
While Asano does not explicitly teach of Formula I of claim 1, as discussed above, since the XRD pattern of Asano is remarkably drawn to an XRD peak in the 30-35 2Θ range which is extremely sharp and thus highly crystalline, one of ordinary skill in the art would expect that the product of Asano would satisfy the threshold of Formula I of claim 1, else, would be sufficiently close to the threshold to a degree which is obvious and not patentably distinct (absent clear evidence to the contrary).
As to claim 2,  as discussed above, the rCA value of the LYC example of Asano is 0.293.
As to claims 3-4, M is Y which falls under the elements sought by claims 3-4.
As to claim 6, Asano teaches that the solid electrolyte material can be the formula above as both LYC and LYB therein (last paragraph on page 4).
As to claim 7, the electrolyte composition of Asano is further employed in a battery comprising a cathode, anode and an electrolyte layer with at least one of the cathode, anode and electrolyte includes the solid electrolyte material discussed above (see page 4 and Experimental section on page 6 of Asano, for example).
Claim Rejections - 35 USC § 103
Claim 6 is alternatively rejected under 35 U.S.C. 103 as being unpatentable over Asano et al. as applied to claim 5 above, in view of Alves et al. “Mixed lithium indium halides as solid-electrolytes”).
While Asano teaches of blending both a lithium metal bromide and lithium metal chloride together in one combination, Asano does not teach of a single composition itself having both bromine and chlorine therein.
While Asano teaches of bromides and chlorides as distinct compounds, the concept of blending both bromine and chlorine in a single compound itself would have been well within the skill of the ordinary worker in the art as both bromine and chlorine and the resultant compositions are remarkably close in structural similarities and using them alone or in combination in a given composition would have resulted in chemical compounds of the same structural similarity having the same properties or characteristics, absent clear evidence to the contrary.
A prima facie case of obviousness may be made when chemical compounds have very close structural similarities and similar utilities. "An obviousness rejection based on similarity in chemical structure and function entails the motivation of one skilled in the art to make a claimed compound, in the expectation that compounds similar in structure will have similar properties." In re Payne, 606 F.2d 303, 313, 203 USPQ 245, 254 (CCPA 1979). See In re Papesch, 315 F.2d 381, 137 USPQ 43 (CCPA 1963) (discussed in more detail below) and In re Dillon, 919 F.2d 688, 16 USPQ2d 1897 (Fed. Cir. 1990) (discussed below and in MPEP § 2144) for an extensive review of the case law pertaining to obviousness based on close structural similarity of chemical compounds. See also MPEP § 2144.08, subsection II.A.4.(c).  MPEP § 2144.09, incorporated herein.
In addition, Alves teaches of similar Li3AX6 halide solid electrolytes wherein the halide can be a halogen alone, such as bromine or a mixture of bromine and chlorine in combination.  Therefore this teaching shows that such halide structures can employ one halogen or a combination of halogens, with the combination being bromine and chlorine in particular.  Such combinations were recognized as effective equivalent alternatives as suitable anion species for LiAX6 solid electrolyte materials.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. CN 105254184 discloses Li3YCl6 solid electrolyte compositions therein.  U.S. Patent Application No. 2013/0266878 and U.S. Patent Application No. 2018/0183064 disclose of Li3InBr6 and/or Li3InCl6 solid ion conductor material therein but does not disclose any XRD pattern for this materials.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGG CANTELMO whose telephone number is (571)272-1283. The examiner can normally be reached Mon-Thurs 7am to 530pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on (571) 272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GREGG CANTELMO/Primary Examiner, Art Unit 1725